DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 08 June 2022, have been entered in full.  Claims 1-53, 57-61, 63-69 are canceled. Claims 54-56, 62 and 70 are amended.  New claims 71-77 are added. Claims 54-56, 62, 70-77 are under examination.
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 08 June 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
			Withdrawn Objections And/Or Rejections 
	The rejection to claims 2, 24-28, 44, 60, 61 and 69 under pre- AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblum et al. (WO 2006/074451; published 7/13/06) in view of Piehler et al. (The Journal of Biological Chemistry, Volume 274/51:40425-40433, 2000), as set forth at pages 3-15 of the previous Office Action (13 December 2021), is withdrawn in view of the amendment (08 June 2022).
The rejection to claim 54 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Piehler et al. (The Journal of Biological Chemistry, Volume 274/51:40425-40433, 2000) in view of Yu et al. (US 2003/0026779; published 2/6/03), as set forth at pages 15-16 of the previous Office Action (13 December 2021), is withdrawn in view of the amendment (08 June 2022).
	The rejection to claims 53 and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description requirement, new matter, as set forth at pages 16-18 of the previous Office Action (13 December 2021), is withdrawn in view of the amendment (08 June 2022).
	The rejection to claim 54 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Schreiber et al. (US 2008/0279823; published 1 1/13/08, priority date 6/29/05) in view of in view of Yu et al. (US 2003/0026779; published 2/6/03), as set forth at pages 18-21 of the previous Office Action (13 December 2021), is withdrawn in view of the amendment (08 June 2022).
The rejection to claim 54 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Patten et al. (US 2004/0219131; published 11/4/04) in view of in view of Yu et al. (US 2003/0026779; published 2/6/03), as set forth at pages 21-22 of the previous Office Action (13 December 2021), is withdrawn in view of the amendment (08 June 2022).
	
NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 54-56, 62, 71, 73-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblum et al. (Reference of record; WO 2006/074451; published 7/13/06) in view of Piehler et al. (Reference of record; The Journal of Biological Chemistry, Volume 274/51:40425-40433, 2000).
Rosenblum et al. teach chimeric molecules comprising a targeting moiety and an anti-cell proliferation factor (e.g. cytotoxic or pro-apoptotic agent). Rosenblum et al. teach that one moiety is for the killing of the cell and the second moiety is for targeting the component to cancer cells (abstract; paras 0027 and 0117). Rosenblum et al. teach that the cytotoxic agent is tumor necrosis factor-alpha (TNF-alpha) (para 0028). Rosenblum et al. teach that the cancer cell-targeting moiety is an antibody, a growth factor, a hormone, a peptide, an aptamer, a cytokine, interferon, vitamin, or a mixture thereof (para 0040; page 14). Rosenblum et al. teach that cancer cell targeting moieties can comprise one or more factors such as epidermal growth factor (EGF), erythropoietin (EPO) or interferon-alpha (IFN-alpha)(paras 0041, 0042 and 0152)(applies to claims 54 and 71). Rosenblum et al. teach that TNF-alpha employed in the chimeric protein can have mutations in the TNF-alpha domain that affects the binding of TNF to its receptors (paras 0196-0199)(applies to claim 62). Rosenblum et al. teach recombinant methods of making the chimeric protein (paras 0133 and 0186). Rosenblum et al. teach flexible linkers between the domains at various lengths and comprising glycine and serine residues (paras 0046 and 0134)(applies to claims 55, 56, 74-76). Rosenblum et al. teach that the cell-specific targeting moiety confers cell-type specific binding to the molecule, and it is chosen on the basis of the particular cell population to be targeted. Rosenblum et al. teach that a wide variety of proteins are suitable for use as cell-specific targeting moieties, including but not limited to, ligands for receptors such as growth factors, hormones and cytokines, and antibodies or antigen- binding fragments thereof (0135).
In summary, Rosenblum et al. teach a chimeric protein comprising an anti-cell proliferation/cytotoxic agent factor (i.e. TNF-alpha) and a cancer cell-targeting moieties comprising one or more factors (i.e. EGF). Rosenblum et al. teach that TNF-alpha employed in the chimeric protein can have mutations in the TNF-alpha domain that affects the binding of TNF to its receptors.
Rosenblum et al. do not teach using the IFN-alpha domain as the proliferation/cytotoxic agent or wherein said domain comprise R144A or R149A mutations that affect binding to its receptor.
Piehler et al. teach that IFN binds to its receptors as the first step in the activation of signal transduction pathways that elicit an anti-viral and an anti-proliferative response (abstract). Piehler et al. teach IFN-alpha proteins that comprise R144A or R149A mutations and that each mutation resulted in a decrease in binding affinity (page 40426, 2nd column last paragraph)(applies to claims 62 and 73). Piehler et al. teach that the IFN-alpha mutants are able to elicit an anti-proliferative state in cells (page 4028, 2nd column).
Piehler et al. do not teach that the IFN-alpha mutants have the recited binding functions such as reduced binding affinity of the variant by at least 10-fold relative to IFN- alpha. However, it would have been reasonable to conclude that the construct would have these functions because it comprises the same IFN-alpha structural mutations that are recited in the claims.
It would have been obvious for one of skill in the art at the time the invention was made to modify a chimeric molecule comprising an anti-cell proliferation factor such as TNF-alpha and a targeting moiety such as EGF, as taught by Rosenblum, by substituting TNF-alpha with IFN-alpha, wherein said IFN-alpha comprise R144A or R149A, as taught by Piehler et al.. One of ordinary skill in the art at the time the invention was made would have been motivated to modify the construct and expect success for the following reasons. Rosenblum teaches a chimeric protein for cancer treatment comprising an anti-cell proliferation factor linked to a targeting moiety. Rosenblum teaches the anti-cell proliferation factor can be TNF-alpha and that TNF-alpha mutants have decreased binding. Piehler et al. teach IFN-alpha mutants that comprise R144A or R149A result in a decrease in binding affinity. Piehler et al. teach IFN-alpha mutants as being able to elicit an anti-proliferative state in cells. Based on the teachings it would be obvious to substitute the TNF-alpha domain in a cancer pharmaceutical for an IFN-alpha mutant that comprise R144A or R149A because it is taught to be an anti-cell proliferation factor.

APPLICANT’S ARGUMENTS 
Applicant maintains that the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. Applicant argues that Rosenblum emphasizes that “a beneficial composition” is able to provide “effective treatment for one or more cancer cells” (paragraph [0004]) and that when using TNF muteins, they should have “the same or greater activity than wild-type TNF, such as concerning anti-cancer activity” (paragraph [0196]). Applicant argues that Rosenblum is explicit that no “correlation has been observed between receptor number (or affinity) and the cellular response to the cytotoxic effects of TNF” (paragraph [0007]).  Applicant argues that Rosenblum teaches that mutants of TNF with non-wildtype binding affinity can be used;  in the context that such a variance in affinity is not observed to influence the cytotoxic effects of TNF.
Applicant argues that Pichler demonstrates experimentally that the R144A and R149A IFN alpha mutants display a 100-fold decrease in anti-proliferation activity as compared to wild-type IFNa (Pichler’s Fig. 4, bottom panel).
Applicant maintains that even if, merely en arguendo, Rosenblum taught the use of “TNF-alpha mutants, which have decreased binding”, Rosenblum teaches this in the context of instructions that TNF muteins do not display altered toxicity, and that wild-type or higher toxicity forms of TNF should be utilized. Applicant argues that in view of this, Pichler’s teaching that R144A or R149A are 100x less effective than IFNa does not provide a reasonable expectation of success in arriving at “a cancer pharmaceutical”.   
Applicant cites MPEP 2145. Applicant submits that the claimed recombinant proteins comprising reduced binding affinity IFN-alpha variants provide unexpectedly superior results as compared to wildtype IFNa-EGF chimeras, or to isolated IFNa. Applicant discusses the instant invention. Applicant argues that MPEP instructs at 2141(V) that a prima facie case of obviousness can be overcome by a demonstration that “the results of the claimed combination were unexpected.” Applicant argues they show that using specific IFNa variants provides unexpected specificity and avoidance of off target effects and that the invention was not predictable. Applicant argues that if any combination of Rosenblum and Pichler could arrive at the instantly claimed proteins, it is experimentally demonstrated that those results are not predictable. 
Applicant’s arguments have been fully considered but are not found persuasive. 
Rosenblum at paragraph [0007], states “However, no apparent correlation has been observed between receptor number (or affinity) and the cellular response to the cytotoxic effects of TNF, suggesting that post-receptor signaling events may primarily modulate TNF biochemical effects (Koizumi et al., 1988)” (Rosenblum paragraph 0007). As was stated previously, Rosenblum is merely citing another person’s work/conclusion (i.e. Koizumi).
Rosenblum et al. clearly teach that the altered TNF molecule may be further defined as a mutant of TNF, which may be even further defined as a TNF mutein. A TNF mutein comprises a TNF molecule having one or more mutations, wherein the TNF molecule retains TNF function, which in specific embodiments refers to being cytotoxic to a cancer cell. In specific embodiments, the TNF mutein comprises substantially the same or greater activity than wild-type TNF, such as concerning anti-cancer activity and low toxicity. The alterations may affect the binding affinity of TNF to p75-TNF-receptor and/or to p55-TNF-receptor. The mutein is altered by substitution of one or more amino acids (paras 0196-0197). The Examiner notes that Rosenblum et al. teach examples of TNF muteins in specific US Patents, all of which are incorporated by reference in their entirety, including US Patent 5,656,353 (see Rosenblum para 0199). Fiers et al. (U.S. Patent 5,656,353; published 7/29/97) teach TNF muteins changed by substitution of one or more amino acids so that the mutein shows a difference in its binding affinity to its receptor. Fiers et al. teach that TNFa muteins TNFa-Ser29 and TNFa-Trp32 have reduced binding to its receptor (abstract and column 18, lines 44-54).
	Piehler et al. teach that IFN binds to its receptors as the first step in the activation of signal transduction pathways, which then elicits an anti-viral and an anti-proliferative response. Piehler et al. teach IFN proteins that comprise R144A or R149A mutations with decreased in binding affinity and that are able to elicit an anti-proliferative state in cells. 
	Applicant’s arguments that Piehler’s teachings that IFN alpha mutants R144A or R149A are 100x less effective than IFN alpha and does not provide a reasonable expectation of success in arriving at “a cancer pharmaceutical” are not found persuasive because of MPEP 2144 IV.  MPEP 2144 IV teaches: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  
Furthermore, Piehler et al. clearly teach that IFN-mutant proteins that comprise R144A or R149A mutations with decreased in binding affinity are able to elicit an anti-proliferative state in cells. 
Applicant’s arguments regarding 2145 are not found persuasive. MPEP 2145 teaches “If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case”.  “Arguments of counsel cannot take the place of factually supported objective evidence”.  MPEP 2145 teaches: “Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness)”. 
MPEP 2145 also teaches: “Additionally, the evidence must be reasonably commensurate in scope with the claimed invention”.  
In the instant case, the claims are drawn to a recombinant protein comprising a first element that has an unlimited number of amino acid residue substitutions in IFN-alpha with the function of reduced binding affinity by at least 10-fold relative to IFN alpha and a second element comprising EGF, CD4 or ant-EGFRde(2-7). Applicant discusses recombinant proteins comprising reduced binding affinity IFN-alpha variants that have unexpectedly superior results. However, such species comprise specific IFN-alpha variants. The evidence is not commensurate in scope with the claimed invention”.
MPEP 2141 V teaches: CONSIDERATION OF APPLICANT’S REBUTTAL EVIDENCE. Once the Applicant has presented rebuttal evidence, Office personnel should reconsider any initial obviousness determination in view of the entire record.  The Examiner notes that claims 70 and 72 would be allowable if the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections and claim objections are corrected (see below) AND if claims 70 and 72 are rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70, 72 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 is indefinite because it recites the limitation "wherein the variant of a wild-type interferon alpha". Claim 70 depends from claim 54 which recites, “a variant of interferon alpha”.  There is insufficient antecedent basis for this limitation in claim 70.
	Claim 72 is indefinite because it recites the limitation "wherein the variant". Claim 72 depends from claim 54 which recites, “variant of interferon alpha”.  There is insufficient antecedent basis for this limitation claim 72.
	Claim 73 is indefinite because of the recitation, “the recombinant protein of claim 54, wherein the protein binds to a cancer cell and mediates cell death or a reduction or absence of cell proliferation of the cancer cell; and the variant alone will not bind to the cancer cell and mediate cell death or a reduction or absence of cell proliferation of the cancer cell”
	It is not clear what claim 73 encompasses. For example, what is “the protein”. What is the “variant alone”. How does the recombinant protein differ from “the protein” and “the variant alone”. The metes and bounds of this claim cannot be determined.

Claim Objections
Claims 54 and 72 are objected to because of the following informalities:  
Claim 54 is objected to because the molecules of the second element should be recited in the alternative (i.e. the claim is missing the word “or”). Appropriate correction is required.
Claim 72 is objected to because it should recite, “ wherein the second element comprises EGF” (see claim 72, line 2). Appropriate correction is required.

DUPLICATE CLAIM WARNING
Applicant is advised that should claims 55 and 56 be found allowable, claims 75 and 77 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 
In the instant case, claims 55 and 75 both depend from claim 54 and recite “wherein the linker is 35 amino acids long”.
Claims 56 and 77 both depend from claim 54 and recite, “wherein the linker consists of glycine and serine residues”. 
 If the claims are not of similar scope, Applicant is asked to specifically point in the specification, the patentable distinction between the claims.


		Conclusion
No claims are allowed. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/30/2022